 


109 HR 4982 IH: Safeguarding America’s Families by Enhancing and Reorganizing New and Efficient Technologies Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4982 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Bean introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To improve public awareness in the United States regarding safe use of the Internet through the establishment of an Office of Internet Safety and Public Awareness within the Federal Trade Commission. 
 
 
1.Short titleThis Act may be cited as the Safeguarding America’s Families by Enhancing and Reorganizing New and Efficient Technologies Act of 2006 or the SAFER NET Act. 
2.Establishment of OfficeThe Federal Trade Commission shall establish an Office of Internet Safety and Public Awareness, which shall have responsibility for programs and activities relating to increasing public awareness and providing education regarding Internet safety. 
3.DirectorThe Office shall be headed by a Director who shall be appointed by the Commission. 
4.Internet safetyFor purposes of this Act, the issue of Internet safety includes issues regarding use of the Internet in a manner that promotes safe online activity, including safe transactions involved in online commerce, and protects against threats to financial information and privacy, threats from cyber-crime, and threats to juveniles, including cyber-predators and material that is inappropriate for minors. 
5.Duties 
(a)ActivitiesThe Commission, acting through the Office, shall carry out a nationwide program to increase public awareness and education regarding Internet safety, for families, businesses, organizations, and other users, that utilizes existing resources and efforts of the Federal Government, State and local governments, nonprofit organizations, private technology and financial companies, Internet service providers, World Wide Web-based resources, and other appropriate entities, that includes— 
(1)evaluating Internet safety efforts and activities provided at various levels of government and by other entities;  
(2)improving efficiency of Internet safety efforts and activities, by eliminating redundancy of efforts at various levels of government and other entities, identifying, promoting, and expanding effective such efforts and activities and coordinating among such efforts and activities; 
(3)identifying, promoting, and encouraging best practices for Internet safety; 
(4)establishing and carrying out a national outreach and education campaign regarding Internet safety utilizing various media and Internet-based resources; 
(5)serving as the primary contact in the Federal Government, and as a national clearinghouse, for information and public awareness efforts regarding Internet safety; 
(6)facilitating access to, and the exchange of, information regarding Internet safety to promote up-to-date knowledge regarding current issues; 
(7)providing expert advice and consultation to the Commission regarding Internet safety issues; and 
(8)providing assistance, including technical assistance and financial assistance under subsection (c), to States, units of local government, schools, police departments, non-profit organizations, and such other entities as the Office considers appropriate to promote Internet safety education and public awareness. 
(b)Grants and contracts 
(1)AuthorityIn carrying out subsection (b), the Commission, acting through the Office, may make grants, to the extent amounts are provided in advance in appropriation Acts for such grants, to, and enter into cooperative agreements, contracts, and interagency agreements with States, units of local government, schools, police departments, non-profit organizations, and such other public and private agencies, entities, and organizations as the Office considers appropriate. 
(2)EvaluationThe Commission, acting through the Office, shall provide for evaluations of projects and activities carried out with financial assistance provided under paragraph (1) and for the dissemination of information developed as a result of such projects. 
6.Annual reportsThe Commission, acting through the Office, shall submit a report not later than March 31 of each year that— 
(1)describes the activities of the Office during the preceding calendar year; 
(2)contains any evaluations performed pursuant to subsection (c)(2) for any projects and activities carried out during the preceding calendar with assistance under subsection (c)(1); 
(3)describes and analyzes the current state, as of the preparation of such report, of Internet safety, existing and emerging threats to Internet safety, and costs to the economy of the United States resulting from preventing, responding to, eliminating, and otherwise dealing with threats to Internet safety. 
7.DefinitionsFor purposes of this Act, the following definitions shall apply: 
(1)CommissionThe term Commission means the Federal Trade Commission.  
(2)InternetThe term Internet means collectively the myriad of computer and telecommunications facilities, including equipment and operating software, which comprise the interconnected world-wide network of networks that employ the Transmission Control Protocol/Internet Protocol, or any predecessor or successor protocols to such protocol, to communicate information of all kinds by wire or radio. 
(3)OfficeThe term Office means the Office of Internet Safety and Public Awareness of the Federal Trade Commission, established by section 2. 
 
